PER CURIAM.
The trial court’s summary denial of Appellant’s rule 3.800 motion is affirmed. The motion does not allege that the trial court imposed a sentence exceeding the statutory maximum, as contemplated in Davis v. State, 661 So.2d 1193 (Fla.1995), but instead challenges the legality of Appellant’s conviction *459under State v. Gray, 654 So.2d 552 (Fla.1995). A claim such as this must be presented in a sworn motion for postconviction relief under rule 3.850. We express no opinion on the merits of the claim.
Affirmed.
WEBSTER, LAWRENCE and PADOVANO, JJ., concur.